PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date October 24, 1966.
After oral argument and upon consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied. The motion for attorney’s fees filed by Petitioner Holloway is denied.
It is so ordered.
THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.
THORNAL, C. J., dissents on authority of Evans v. Florida Industrial Commission, Fla., 196 So.2d 748.